DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of reference fails to disclose a switch control circuit, provided with a first signal input terminal, n second signal input terminals, n first signal output terminals and n second signal output terminals, wherein the first signal input terminal of the switch control circuit is connected to a frame signal output terminal of the timing control circuit, the n second signal input terminals of the switch control circuit are all connected to a clock signal output terminal of the timing control circuit; upon receiving a frame start signal output by the frame signal output terminal of the timing control circuit, and receiving a clock signal output by the clock signal output terminal of the timing control circuit, the switch control circuit is for outputting a high-level control signal from one of the n first signal output terminals, and outputting a low-level control signal from one of the n second signal output terminals;
a first switch circuit, provided with n first input terminals, n first controlled terminals and n first output terminals, wherein the n first input terminals of the first switch circuit are connected to the n voltage signal output terminals of the digital-to-analog conversion circuit in a one-to-one correspondence, the n first controlled terminals of the first switch circuit are connected to the n first signal output terminals of the switch control circuit in a one-to-one correspondence, the n first output terminals of the first switch circuit are all connected to an input terminal of the operational amplifier circuit; upon receiving the analog voltage signal output by the digital-to-analog conversion circuit, and receiving the high-level control signal output by the switch control circuit, the first switch circuit is for outputting the analog voltage signal from one of the n first output terminals to the operational amplifier circuit; and
a second switch circuit, provided with n second input terminals, n second controlled terminals and n second output terminals, wherein the n second input terminals of the second switch circuit are all connected to an output terminal of the operational amplifier circuit, the n second controlled terminals of the second switch circuit are connected to the n second signal output terminals of the switch control circuit in a one-to-one correspondence, the n second output terminals of the second switch circuit are all connected to the input terminal of the drive circuit; upon receiving the analog voltage signal transmitted by the operational amplifier circuit, and receiving the low-level control signal output by the switch control circuit, the second switch circuit is for outputting the analog voltage signal from one of the second output terminals of the n second output terminals to the drive circuit, n is an integer greater than or equal to 1..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627